ORTOS, J.
I most respectfully dissent from the decision of this case. The insurance policy was issued to the mortgagor, and the loss made payable to the mortgagee as his interest may appear; that is, as his interest may appear in and by this suit. What his interest is in' the loss is one of the material questions to be determined in this suit, and this ques*245tion depends upon whether the mortgage has been paid wholly or in part, or is wholly unpaid. The plaintiff, suing as the mortgagee,.alleges that he is entitled to the whole loss. Who, besides him, is interested in this question, if not the mortgagor? It is said that this averment, on demurrer, must be taken as true, and that therefore the complaint shows that the mortgagor has no interest in the fund, and that he is therefore not a proper or necessary party to the suit. This is begging the whole question. The plaintiff occupies a position hostile, and this averment is antagonistic, to the rights and interests of the mortgagor, and the mortgagor is directly interested and alone interested in controverting this averment, and in showing that the mortgage has been wholly or in part paid, and that, the interest of the plaintiff in the fund is less than he avers, or none at all, and that he is alone entitled to the loss, or jointly with the plaintiff.
If it is shown that the interest of the mortgagee is less than the whole loss, then the mortgagor will be entitled to the over-plus; and if it be shown that the mortgagee has no interest, then the mortgagor will be entitled to the whole loss, and a judgment for the same in this suit. Instead of the averments of the complaint showing that the mortgagor has no interest, they show that he has a direct interest in one of the material questions to be litigated in the suit. But it is said also that the defendant insurance company may, by answer, controvert this averment of the complaint, and then it may appear by the answer that the mortgagor is interested in the question and a necessary party. Why so? If the company may by answer deny this allegation, and allege the payment of the mortgage wholly or in part without the presence of the mortgagor as a party, why may not the company also try the question of fact upon such an issue without his presence? If there can be but one suit on this policy for the loss, and this adjudication is final and conclusive of the rights of the mortgagor, then the insurance company is indifferent and has no interest in raising such an issue, and will not make such an issue for and on be*246half of the mortgagor. If the mortgagor is not concluded, •then he is the only party, besides the mortgagee, who has knowledge of the facts on which the allegations necessary to form such. an issue could be based. The insurance company, •surely, is not supposed to have such knowledge. But besides this, in such case, the mortgagor should be made a party so that he may be concluded as well as the mortgagee, and the •interest of all parties in the fund be ascertained and adjusted 'in one suit.
No case is cited in which it has been held that the mortgagor, ■-in a cáse like this, where the policy was issued to the mortgagor, • and the loss payable to the mortgagee as his interest may appear, was not a necessary party. All of the cases cited were where the whole loss was payable to the mortgagee. This :case must rest alone upon the general principle that all persons interested in the subject matter of the litigation must be made ¡parties. The interest of the mortgagor in the subject matter ■ of this litigation is clearly apparent from the complaint itself, .and the defect in his not being made a party to the suit may be taken advantage of by demurrer. This is really the only way in which the defendant would be able to raise the question; and why-should not the insurance company be allowed, upon the demurrer to the complaint, to suggest and contend that the complaint shows the mortgagor to be a necessary party, and that he ought to be brought in in order that a full deter-ruination of the whole controversy may be made in this one 'action against the company? "Why should the insurance com- ’ pany be compelled to state facts in an answer, of which it has and can have no actual knowledge, in order to show that the 'mortgagor has an interest in the subject matter of the suit, where his interest in the questions to be litigated, tried and determined is so clearly apparent on the face of the complaint?
By the Oourt.— The order overruling the demurrer is affirmed.